DETAILED ACTION
Claims status
In response to the application filed on 08/11/2020, claims 1-7, 9-1, 13, 15-17, 20-22, 24, 51, 52, and 54-55 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7, 9-1, 13, 15-17, 20-22, 24, 51, 52, and 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim 1 recites “A data transmission method applied to a user equipment (UE), comprising: receiving first indication information sent by a network side device, wherein the first indication information is used to instruct the UE to send a first signal; and determining actual first uplink transmission characteristic of the first signal when valid first uplink transmission characteristic of the first signal is not obtained, and sending the first signal through the actual first uplink transmission characteristic, or not sending the first signal when valid first uplink transmission characteristic of the first signal is not obtained.” [Emphasis Added]
With regards to the highlighted portion of the claim, it appears to be understood that the process of determining for the first UL transmission characteristic may NOT be required once the received first signal is valid. Appropriate explanation is required for a compact prosecution.
The claim further recites “sending the first signal through the actual first uplink transmission characteristic, or not sending the first signal when valid first uplink transmission characteristic of the first signal is not obtained.” There is no indication of receiving side to receive the first signal. It’d be difficult to determine where the first signal is transmitted to under the BRI. It appears that there is a missing step or gap between the UE and destination component for receiving the signal.
After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear, thus the claim is indefinite and should be rejected. It is recommended that the claim language be amended such that the exact meaning of the above quoted limitation is clear. The dependent claims are also rejected for the reasons presented above with respect to rejected claims 1 and 15, and in view of their dependence thereon.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 15, 17, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2019/0379501 A1) in view of YU et al. (US 2017/0134964 A1).
Regarding claim 1; PARK discloses a data transmission method applied to a user equipment (UE), comprising: 
receiving first indication information sent by a network side device (See Fig. 13: see steps S1301 and S1303, the UE to receive DL RS signals and DCI from the base station. The DCI (i.e., first indication information) may include an SRS Resource Indication (SRI), a precoding indication (e.g., U1 and/or U2, or TPMI) and/or a rank indication (e.g., TRI). See ¶. [0446-0447]; and see also ¶. [0345], In addition, the base station measures the beamformed SRS ports to derive appropriate U1 and/or U2 and then informs the derived U1 and/or U2 to the UE by the method described above to apply the UL transmission.), wherein the first indication information is used to instruct the UE to send a first signal (See Fig. 13: see step S1304, and ¶. [0375]: when the base station transmits the UL grant including the SRI to the UE, the number of ranks for transmission of uplink data (e.g., PUSCH) (i.e., the first signal) of the UE may be determined as the number of antenna ports corresponding to the SRS resources indicated by the SRI. See also ¶. [0449]); 
and determining actual first uplink transmission characteristic of the first signal (See Fig. 13: The reason why the base station configures a plurality of SRS resources for a certain rank is that the UE applies different beamforming (i.e., first UL TX Characteristic) vectors/coefficients with respect to the same rank and tries to transmit the SRS several times. That is, the base station measures the precoded SRS with different beam coefficients (i.e., first UL TX Characteristic) for the same rank to provide the flexibility to determine and instruct which UL precoder is more advantageous (in terms of performance) even when the corresponding rank is finally selected. In addition/alternatively, when the UE applies specific “beamforming vectors/coefficients” to the corresponding precoded SRS, the UE may be configured to apply the “beamforming vectors/coefficients” as the beamforming vectors/coefficients which are common over the transmission band as a wideband attribute. ¶. [0377]-¶. [0378]) when valid first uplink transmission characteristic of the first signal is not obtained (See Fig. 13: The operation of the UE may be defined/configured so that the UE transmits the PUSCH by (by default) applying the (analog) beam applied to which SRS port (index) (in the corresponding SRS resource) of which (Type 2) SRS resource (and/or by applying such (digital) beamforming together when there is additionally indicated PMI related information) when the PUSCH scheduling. ¶. [0549]), and 
sending the first signal through the actual first uplink transmission characteristic (See Fig. 13: the base station may explicitly indicate that the UE transmits the PUSCH by applying the (analog) beam applied to which SRS port (index) (group) (in the corresponding SRS resource) of which (Type 2) SRS resource (and/or by applying such (digital) beamforming together when there is additionally indicated PMI related information) at the time of the PUSCH scheduling as (analog) beam information to be applied (by default) at the time of transmitting the corresponding PUSCH, even when configuring/indicating that the UE transmits UL data (that is, PUSCH) SRS on the corresponding SRS port. ¶. [0555]).
Park teaches the method wherein the BS to indicates the UE which Beam should be applied for scheduling, See ¶. [0555]. Even though, Park alone can capable to teach the method to determine the first signal is obtained or not because Park’s ¶. [0555] shows that the BS to instruct the UE to select appropriate beamforming between analog and digital for scheduling, Examiner, just for the purpose of Arguendo, further applies the secondary Yu et al. to teach the process wherein “a valid first UL TX characteristic of the first signal is not obtained”.
Yu further teaches the method wherein “a valid first UL TX characteristic of the first signal is not obtained” (YU: when identifier information of a beam direction, which allows reception from a reception apparatus, and error detection information are received, examining the error detection information to examine whether an error exists, and transmitting a response signal to the reception apparatus according to whether the examined error exists, and transmitting and receiving data on the basis of the received beam information when the error does not exist, as a result of the examination of the error detection information. See Abstract and ¶. [0017]).
[Office’s Note: Because of the alternative claim language such as “OR”, only one of the alternative limitations has been analyzed by the examiner].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that “a valid first UL TX characteristic of the first signal is not obtained as taught by YU to have incorporated in the system of PARK, so that it would provide an advantageous in terms of allowing the devices performing the transmit beamforming and/or the receive beamforming to communicate traffic efficiently and to minimize beamforming errors by sharing beamforming information. YU: ¶. [0019].

Regarding claim 5; PARK discloses the method wherein the determining the actual first uplink transmission characteristic of the first signal comprises: determining the actual first uplink transmission characteristic of the first signal based on a downlink reception signal. (PARK: ¶. [0068]-[0070]).

Regarding claim 6; PARK discloses the method wherein after determining the actual first uplink transmission characteristic of the first signal, the method further comprises: sending indication information of the actual first uplink transmission characteristic to the network side device. (PARK: ¶. [0444]-[0448]).

Regarding claim 15; PARK discloses a data transmission method applied to a network side device, comprising: 
sending first indication information sent by a network side device (See Fig. 13: see steps S1301 and S1303, the BS to transmit DL RS signals and DCI. The DCI (i.e., first indication information) may include an SRS Resource Indication (SRI), a precoding indication (e.g., U1 and/or U2, or TPMI) and/or a rank indication (e.g., TRI). See ¶. [0446-0447]; and see also ¶. [0345], In addition, the base station measures the beamformed SRS ports to derive appropriate U1 and/or U2 and then informs the derived U1 and/or U2 to the UE by the method described above to apply the UL transmission.), wherein the first indication information is used to instruct the UE to send a first signal (See Fig. 13: see step S1304, and ¶. [0375]: when the base station transmits the UL grant including the SRI to the UE, the number of ranks for transmission of uplink data (e.g., PUSCH) (i.e., the first signal) of the UE may be determined as the number of antenna ports corresponding to the SRS resources indicated by the SRI. See also ¶. [0449]); 
determining a receiving mode corresponding to actual first uplink transmission characteristic of the first signal (See Fig. 13: The reason why the base station configures a plurality of SRS resources for a certain rank is that the UE applies different beamforming (i.e., first UL TX Characteristic) vectors/coefficients with respect to the same rank and tries to transmit the SRS several times. That is, the base station measures the precoded SRS with different beam coefficients (i.e., first UL TX Characteristic) for the same rank to provide the flexibility to determine and instruct which UL precoder is more advantageous (in terms of performance) even when the corresponding rank is finally selected. In addition/alternatively, when the UE applies specific “beamforming vectors/coefficients” to the corresponding precoded SRS, the UE may be configured to apply the “beamforming vectors/coefficients” as the beamforming vectors/coefficients which are common over the transmission band as a wideband attribute. ¶. [0377]-¶. [0378]) when valid first uplink transmission characteristic of the first signal is not sent to the UE (See Fig. 13: The operation of the UE may be defined/configured so that the UE transmits the PUSCH by (by default) applying the (analog) beam applied to which SRS port (index) (in the corresponding SRS resource) of which (Type 2) SRS resource (and/or by applying such (digital) beamforming together when there is additionally indicated PMI related information) when the PUSCH scheduling. ¶. [0549]), and 
receiving the first signal through the actual first uplink transmission characteristic (See Fig. 13: the base station may explicitly indicate that the UE transmits the PUSCH by applying the (analog) beam applied to which SRS port (index) (group) (in the corresponding SRS resource) of which (Type 2) SRS resource (and/or by applying such (digital) beamforming together when there is additionally indicated PMI related information) at the time of the PUSCH scheduling as (analog) beam information to be applied (by default) at the time of transmitting the corresponding PUSCH, even when configuring/indicating that the UE transmits UL data (that is, PUSCH) SRS on the corresponding SRS port. ¶. [0555]).
Park teaches the method wherein the BS to indicates the UE which Beam should be applied for scheduling, See ¶. [0555]. Even though, Park alone can capable to teach the method to determine the first signal is obtained or not because Park’s ¶. [0555] shows that the BS to instruct the UE to select appropriate beamforming between analog and digital for scheduling, Examiner, just for the purpose of Arguendo, further applies the secondary Yu et al. to teach the process wherein “a valid first UL TX characteristic of the first signal is not obtained”.
Yu further teaches the method wherein “a valid first UL TX characteristic of the first signal is not obtained” (YU: when identifier information of a beam direction, which allows reception from a reception apparatus, and error detection information are received, examining the error detection information to examine whether an error exists, and transmitting a response signal to the reception apparatus according to whether the examined error exists, and transmitting and receiving data on the basis of the received beam information when the error does not exist, as a result of the examination of the error detection information. See Abstract and ¶. [0017]).
[Office’s Note: Because of the alternative claim language such as “OR”, only one of the alternative limitations has been analyzed by the examiner].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that “a valid first UL TX characteristic of the first signal is not obtained as taught by YU to have incorporated in the system of PARK, so that it would provide an advantageous in terms of allowing the devices performing the transmit beamforming and/or the receive beamforming to communicate traffic efficiently and to minimize beamforming errors by sharing beamforming information. YU: ¶. [0019].

Regarding claim 17; PARK discloses the method wherein obtaining indication information of the actual first uplink transmission characteristic to the network side device. (PARK: ¶. [0444]-[0448]).

Regarding claim 51; PARK discloses a UE comprising: a processor, a memory, and a program stored on the memory and running on the processor, wherein the program is executed by the processor to implement the steps of the data transmission method comprising: 
receiving first indication information sent by a network side device (See Fig. 13: see steps S1301 and S1303, the UE to receive DL RS signals and DCI from the base station. The DCI (i.e., first indication information) may include an SRS Resource Indication (SRI), a precoding indication (e.g., U1 and/or U2, or TPMI) and/or a rank indication (e.g., TRI). See ¶. [0446-0447]; and see also ¶. [0345], In addition, the base station measures the beamformed SRS ports to derive appropriate U1 and/or U2 and then informs the derived U1 and/or U2 to the UE by the method described above to apply the UL transmission.), wherein the first indication information is used to instruct the UE to send a first signal (See Fig. 13: see step S1304, and ¶. [0375]: when the base station transmits the UL grant including the SRI to the UE, the number of ranks for transmission of uplink data (e.g., PUSCH) (i.e., the first signal) of the UE may be determined as the number of antenna ports corresponding to the SRS resources indicated by the SRI. See also ¶. [0449]); 
and determining actual first uplink transmission characteristic of the first signal (See Fig. 13: The reason why the base station configures a plurality of SRS resources for a certain rank is that the UE applies different beamforming (i.e., first UL TX Characteristic) vectors/coefficients with respect to the same rank and tries to transmit the SRS several times. That is, the base station measures the precoded SRS with different beam coefficients (i.e., first UL TX Characteristic) for the same rank to provide the flexibility to determine and instruct which UL precoder is more advantageous (in terms of performance) even when the corresponding rank is finally selected. In addition/alternatively, when the UE applies specific “beamforming vectors/coefficients” to the corresponding precoded SRS, the UE may be configured to apply the “beamforming vectors/coefficients” as the beamforming vectors/coefficients which are common over the transmission band as a wideband attribute. ¶. [0377]-¶. [0378]) when valid first uplink transmission characteristic of the first signal is not obtained (See Fig. 13: The operation of the UE may be defined/configured so that the UE transmits the PUSCH by (by default) applying the (analog) beam applied to which SRS port (index) (in the corresponding SRS resource) of which (Type 2) SRS resource (and/or by applying such (digital) beamforming together when there is additionally indicated PMI related information) when the PUSCH scheduling. ¶. [0549]), and 
sending the first signal through the actual first uplink transmission characteristic (See Fig. 13: the base station may explicitly indicate that the UE transmits the PUSCH by applying the (analog) beam applied to which SRS port (index) (group) (in the corresponding SRS resource) of which (Type 2) SRS resource (and/or by applying such (digital) beamforming together when there is additionally indicated PMI related information) at the time of the PUSCH scheduling as (analog) beam information to be applied (by default) at the time of transmitting the corresponding PUSCH, even when configuring/indicating that the UE transmits UL data (that is, PUSCH) SRS on the corresponding SRS port. ¶. [0555]).
Park teaches the method wherein the BS to indicates the UE which Beam should be applied for scheduling, See ¶. [0555]. Even though, Park alone can capable to teach the method to determine the first signal is obtained or not because Park’s ¶. [0555] shows that the BS to instruct the UE to select appropriate beamforming between analog and digital for scheduling, Examiner, just for the purpose of Arguendo, further applies the secondary Yu et al. to teach the process wherein “a valid first UL TX characteristic of the first signal is not obtained”.
a valid first UL TX characteristic of the first signal is not obtained” (YU: when identifier information of a beam direction, which allows reception from a reception apparatus, and error detection information are received, examining the error detection information to examine whether an error exists, and transmitting a response signal to the reception apparatus according to whether the examined error exists, and transmitting and receiving data on the basis of the received beam information when the error does not exist, as a result of the examination of the error detection information. See Abstract and ¶. [0017]).
[Office’s Note: Because of the alternative claim language such as “OR”, only one of the alternative limitations has been analyzed by the examiner].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that “a valid first UL TX characteristic of the first signal is not obtained as taught by YU to have incorporated in the system of PARK, so that it would provide an advantageous in terms of allowing the devices performing the transmit beamforming and/or the receive beamforming to communicate traffic efficiently and to minimize beamforming errors by sharing beamforming information. YU: ¶. [0019].

Regarding claim 52; PARK discloses a network side device, comprising: a processor, a memory, and a program stored on the memory and running on the processor, wherein the program is executed by the processor to implement the steps of data transmission method comprising: 
sending first indication information sent by a network side device (See Fig. 13: see steps S1301 and S1303, the BS to transmit DL RS signals and DCI. The DCI (i.e., first indication information) may include an SRS Resource Indication (SRI), a precoding indication (e.g., U1 and/or U2, or TPMI) and/or a rank indication (e.g., TRI). See ¶. [0446-0447]; and see also ¶. [0345], In addition, the base station measures the beamformed SRS ports to derive appropriate U1 and/or U2 and then informs the derived U1 and/or U2 to the UE by the method described above to apply the UL transmission.), wherein the first indication information is used to instruct the UE to send a first signal (See Fig. 13: see step S1304, and ¶. [0375]: when the base station transmits the UL grant including the SRI to the UE, the number of ranks for transmission of uplink data (e.g., PUSCH) (i.e., the first signal) of the UE may be determined as the number of antenna ports corresponding to the SRS resources indicated by the SRI. See also ¶. [0449]); 
determining a receiving mode corresponding to actual first uplink transmission characteristic of the first signal (See Fig. 13: The reason why the base station configures a plurality of SRS resources for a certain rank is that the UE applies different beamforming (i.e., first UL TX Characteristic) vectors/coefficients with respect to the same rank and tries to transmit the SRS several times. That is, the base station measures the precoded SRS with different beam coefficients (i.e., first UL TX Characteristic) for the same rank to provide the flexibility to determine and instruct which UL precoder is more advantageous (in terms of performance) even when the corresponding rank is finally selected. In addition/alternatively, when the UE applies specific “beamforming vectors/coefficients” to the corresponding precoded SRS, the UE may be configured to apply the “beamforming vectors/coefficients” as the beamforming vectors/coefficients which are common over the transmission band as a wideband attribute. ¶. [0377]-¶. [0378]) when valid first uplink transmission characteristic of the first signal is not sent to the UE (See Fig. 13: The operation of the UE may be defined/configured so that the UE transmits the PUSCH by (by default) applying the (analog) beam applied to which SRS port (index) (in the corresponding SRS resource) of which (Type 2) SRS resource (and/or by applying such (digital) beamforming together when there is additionally indicated PMI related information) when the PUSCH scheduling. ¶. [0549]), and 
receiving the first signal through the actual first uplink transmission characteristic (See Fig. 13: the base station may explicitly indicate that the UE transmits the PUSCH by applying the (analog) beam applied to which SRS port (index) (group) (in the corresponding SRS resource) of which (Type 2) SRS resource (and/or by applying such (digital) beamforming together when there is additionally indicated PMI related information) at the time of the PUSCH scheduling as (analog) beam information to be applied (by default) at the time of transmitting the corresponding PUSCH, even when configuring/indicating that the UE transmits UL data (that is, PUSCH) SRS on the corresponding SRS port. ¶. [0555]).
Park teaches the method wherein the BS to indicates the UE which Beam should be applied for scheduling, See ¶. [0555]. Even though, Park alone can capable to teach the method to determine the first signal is obtained or not because Park’s ¶. [0555] shows that the BS to instruct the UE to select appropriate beamforming between analog and digital for scheduling, Examiner, just for the purpose of Arguendo, further applies the secondary Yu et al. to teach the process wherein “a valid first UL TX characteristic of the first signal is not obtained”.
Yu further teaches the method wherein “a valid first UL TX characteristic of the first signal is not obtained” (YU: when identifier information of a beam direction, which allows reception from a reception apparatus, and error detection information are received, examining the error detection information to examine whether an error exists, and transmitting a response signal to the reception apparatus according to whether the examined error exists, and transmitting and receiving data on the basis of the received beam information when the error does not exist, as a result of the examination of the error detection information. See Abstract and ¶. [0017]).
[Office’s Note: Because of the alternative claim language such as “OR”, only one of the alternative limitations has been analyzed by the examiner].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that “a valid first UL TX characteristic of the first signal is not obtained as taught by YU to have incorporated in the system of PARK, so that it would provide an advantageous in terms of allowing the devices performing the transmit beamforming and/or the receive beamforming to communicate traffic efficiently and to minimize beamforming errors by sharing beamforming information. YU: ¶. [0019].

Allowable Subject Matter
Claims 4, 7, 9-11, 13, 6, 20-22, 24, and 54-55 are objected to as being dependent upon the rejected base claims 1 and 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marinier et al. (US 11,245,456 B2).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416